Citation Nr: 0401618	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  93-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative disfiguring scars from basal cell carcinoma 
excisions, located on the nares, bridge of nose, and left 
ear, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for post-
operative residuals of basal cell carcinoma excisions, 
located on the face, neck, chest, back, hands, and left 
flank.

3.  Entitlement to an initial evaluation greater than 10 
percent for tender scar, left antihelix.

4.  Entitlement to an initial evaluation greater than 10 
percent for tender scar, bridge of nose. 

5.  Entitlement to an initial evaluation higher than 10 
percent for tender scar, left medial canthus.

6.  Entitlement to an increased disability rating for post-
operative excision of basal cell carcinoma, left eyelid, with 
tear duct damage and disfigurement, currently evaluated as 10 
percent disabling.

7.  Entitlement to service connection for residuals of cold 
weather injuries to include both legs, both arms, feet, 
hands, ears, face, eyelids, and buttocks, with complaints of 
circulation problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
March 1944, April 1944 to October 1945, and December 1946 to 
March 1963.

This case has a long procedural history, and it is necessary 
to clarify the issues on appeal.

An April 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, denied 
the veteran's claim for increased ratings for the various 
scars resulting from excision of the basal cell carcinoma for 
which he had been service connected since his separation from 
service in March 1963.  At the time of the April 1992 rating 
decision, the veteran was receiving, among other ratings, a 
10 percent rating for the scar on the left eyelid with tear 
duct damage and zero percent ratings for the facial scars 
(nares, bridge of nose, left ear) and the scars on the face, 
neck, chest, back, hands, and left flank.  The veteran 
appealed to the Board claims for higher ratings for all these 
scars.

In October 1995, the claims were remanded for evidentiary 
development.  After the case returned to the Board, an August 
1997 Board decision denied the claim for a rating higher than 
10 percent for the left eyelid scar with tear duct damage and 
again remanded the claims for compensable ratings for the 
other scars.  Then, a July 1998 rating decision granted 10 
percent ratings for each of the following:  scar on the left 
medial canthus, facial scars (nares, bridge of nose, left 
ear), scar on the left antihelix, and scar on the bridge of 
nose.  The noncompensable rating for the scars on the face, 
neck, chest, back, hands, and left flank was continued.  
These five claims remain on appeal to the Board from the 
April 1992 rating decision, but, unfortunately, they must 
again be REMANDED for reasons discussed in more detail below.

As for the claim for a higher rating for the left eyelid 
scar, as noted above, the Board denied this claim in the 
August 1997 decision.  That decision was not appealed and is 
final.  The RO included this issue in supplemental statements 
of the case (SSOCs) sent to the veteran in 1998 and 2002.  
That action was erroneous because the Board had denied the 
claim.  However, after a February 2002 rating decision, in 
part, confirmed the 10 percent disability rating in effect 
for the left eyelid scar, the veteran submitted a notice of 
disagreement (NOD) in March 2002, which included a general 
statement of disagreement with the ratings assigned to the 
residuals of the basal cell carcinoma.  The SSOC issued in 
October 2002 addressed this issue, and the Board can accept 
the February 2003 statement from the veteran's representative 
in lieu of a substantive appeal on this issue.  This claim is 
also being REMANDED for reasons discussed below.

The February 2002 rating decision also denied a claim for 
service connection for residuals of cold weather injuries to 
include both legs, both arms, feet, hands, ears, face, 
eyelids, and buttocks, with complaints of circulation 
problems.  The March 2002 NOD from the veteran addressed this 
claim, and a statement of the case (SOC) was issued in 
October 2002.  In January 2003, the veteran's representative 
submitted a memorandum disagreeing with the basis of the 
denial of this claim.  The Board notes the memorandum is 
erroneously dated in January 2002, but a subsequent 
memorandum from the representative dated in February 2003 
referenced the prior document and requested that it be 
accepted in lieu of a substantive appeal to the issue 
addressed in the October 2002 SOC.  Therefore, although this 
claim was not certified to the Board from the RO as on 
appeal, an appeal has clearly been perfected.  This issue is 
the subject of the decision herein.

The higher/increased rating claims are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

There is no medical evidence showing the veteran currently 
has any disability attributable to cold weather exposure 
during service. 


CONCLUSION OF LAW

The veteran did not incur residuals of cold weather injuries, 
to include both legs, both arms, feet, hands, ears, face, 
eyelids, and buttocks, with complaints of circulation 
problems, as a result of his military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The veteran's claim for service connection for residuals of 
cold weather injury is the only claim being decided by the 
Board at this time.  Therefore, the following discussion 
applies only to this claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
the factual scenario in Kuzma, as well as in the prior 
Federal Circuit cases of Dyment and Bernklau cited therein, 
was that proceedings were complete before VA when the VCAA 
was enacted.  See Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as this claim, and the 
Department's regulation implementing the VCAA, 38 C.F.R. 
§ 3.159, expressly applies to claims filed before November 9, 
2000, but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001).

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the veteran, the Board 
concludes the VCAA applies to this claim.  It would be 
harmless for the Board to require compliance with the VCAA if 
it did not apply to the claim.  In fact, it would be more 
advantageous to the veteran.  The veteran may waive the right 
to notice and duty to assist required by the VCAA, although 
the record does not reflect that he has done so. 

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the veteran was informed 
on several occasions what type of evidence was needed to 
substantiate his claim.  First, even before the VCAA was 
enacted, letters such as the one sent in October 1999, told 
the veteran what was generally needed to substantiate a 
service connection claim, what type of evidence (lay or 
medical) was needed for each element of a service connection 
claim, and what information was needed from him, such as a 
list of where he had received medical treatment for the 
claimed condition.  Furthermore, in August 2002, the RO sent 
a letter to the veteran explaining the VCAA and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also again informed him of the legal 
elements of a service connection claim in general.  Also, the 
statement of the case (SOC) provided to the veteran in 
October 2002 contained the Department's regulation 
implementing the VCAA.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA and private evidence identified by him.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination in 2000, which specifically 
included a medical opinion as to the etiology of the claimed 
condition.  The Board acknowledges argument from the 
veteran's representative in January 2003 that the VA 
examination was inadequate, but respectfully disagrees.  
There is no indication that the representative possesses the 
requisite medical knowledge or education to challenge the 
conclusions reached by the VA examiner.  The examiner stated 
that the claims file and the service medical records were 
reviewed and provided a rationale for the opinion.  Although 
the representative may disagree with the examiner, there is 
no contradictory medical evidence such as would warrant 
providing another examination to reconcile the evidence.  
Further examination is not needed because sufficient evidence 
is of record to decide this claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Analysis

The Board has reviewed all the evidence in the veteran's four 
claims folders, which includes, but is not limited to:  
service medical records; his contentions; treatment and 
hospitalization records dated from 1980 to 2001 from several 
VA medical facilities; VA examination reports dated between 
1946 and 2000; and private medical records/statements from 
Parkview Episcopal Medical Center, St. Mary-Corwin Hospital, 
R.J. Black Schultz, M.D., and Michael Rendler, M.D.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in active military service or, 
if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When 
a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In a January 1999 statement, the veteran claimed service 
connection for residuals of cold weather injuries to both 
legs, both arms, feet, hands, ears, face, and eyelids, and 
claimed that he has had many circulatory problems since his 
service in Korea.  At the September 2000 VA examination, the 
veteran stated that while stationed in Korea in 1952, he 
sustained cold weather injuries to both feet, the right knee, 
left lateral calf, both hands, fingers, cheeks, ears, and 
lips.  He complained of symptoms such as numbness of the legs 
below the knees, cracking and fissuring of the toes of the 
left foot, redness of the face, bilateral hand numbness, cold 
sensitivity, and soreness of the ears.  Also, his right foot 
was amputated after service, and he claimed this was the 
result of a cold injury. 

The service medical records do not actually document cold 
weather injuries the veteran has described, although there 
are notations he served in Korea.  There is a diagnosis of 
arteriosclerosis obliterans in May 1959, after the veteran 
complained of right ankle pain and weakness, with a history 
of the foot feeling cold, numb, and weak after the veteran 
had plugged in a lamp.  Neurological examination was within 
normal limits, although dorsalis pedis pulses were absent 
bilaterally.  Reports of medical examinations conducted in 
June 1961, December 1962, and April 1966 show the neurologic, 
skin, and extremity examinations were normal, in all respects 
pertinent to this claim.  The 1966 examination was conducted 
while the veteran was a Reserve member, and he also completed 
a medical history at that time denying any symptoms relevant 
to this claim.  VA examination conducted in May 1963 also 
showed no pertinent complaints or abnormalities.  The medical 
records beginning in the 1980s show treatment for conditions 
such as diabetes, peripheral neuropathy, peripheral vascular 
disease (with amputation of the right foot in approximately 
1993), diabetic atherosclerosis, degenerative joint disease, 
and gout.  

Even if the Board accepts that the veteran was exposed to 
severe cold weather during service, the preponderance of the 
evidence is against this claim because there is no medical 
evidence indicating that any of the post-service disorders 
are related to such injury.  In fact, the VA examiner in 2000 
reviewed the claims files and stated that the preponderance 
of the evidence did not support a likely cause and effect 
relationship between the veteran's reported cold exposure or 
the arteriosclerosis obliterans diagnosed in May 1959 and the 
post-service development of diabetes and circulation 
problems.  The examiner noted, first, that there is no known 
causal relationship between cold exposure and diabetes.  
Next, the examiner reviewed diagnostic tests (x-rays) which 
supported a conclusion the veteran has diffuse peripheral 
vascular disease, most likely due to diabetes, but did not 
reflect any cold-related bone changes.  The examiner went on 
to discuss the in-service diagnosis of arteriosclerosis 
obliterans, including abnormal findings at that time, such as 
lack of dorsalis pedis pulses, and concluded it was highly 
unlikely this condition caused or aggravated the post-service 
diabetes or peripheral vascular disease.

In January 2003, the veteran's representative argued the VA 
examiner's opinion was flawed and argued that the in-service 
finding of absent dorsalis pedis pulses was clear and 
irrefutable evidence of the onset of bilateral lower 
extremity vascular compromise during service.  The Board 
disagrees.  As discussed fully above, the VA examiner 
provided a rationale for the opinion, with citation to 
medical evidence in the veteran's claims file, and the 
opinion was clear and unambiguous.  There is no indication 
that the representative possesses sufficient medical 
expertise to conclude the one-time in-service finding was the 
onset of chronic peripheral vascular disease.  The VA 
examiner noted the fact that the rest of the service medical 
records, as well as the initial post-service medical 
evidence, showed no abnormal neurological findings, and 
concluded there was no relationship between the in-service 
treatment and the vascular disease that was diagnosed many 
years after the veteran's military service.  No medical 
professional has ever indicated the veteran's vascular 
disease is possibly related to cold weather injury, so there 
is no medical evidence to contradict the VA examiner's 
opinion.  In fact, there are notations in the veteran's VA 
outpatient treatment records that support the VA examiner's 
conclusion that these conditions are most likely caused by 
the veteran's nonservice-connected diabetes.  See, e.g., 
January 2001 VA diagnosis of diabetes with neuropathy and 
peripheral vascular disease; January 1988 VA diagnosis of 
severe diabetic neuropathy; and June 1995 and February 1999 
VA diagnoses of peripheral neuropathy secondary to diabetes 
mellitus.  Furthermore, there are notations in the medical 
records indicating that the veteran's symptoms began many 
years after service.  See, e.g., August 1994 VA record 
indicating symptoms such as numbness for past 20 years (i.e., 
since approximately 1974). 

The veteran also claims he has eye disabilities as a result 
of the cold weather exposure.  Although he has certainly 
received treatment for various eye disorders, no medical 
professional has ever related any diagnosed eye disability to 
a history of cold weather exposure.  Again, there are 
indications in the medical records that at least some of the 
veteran's eye disability is attributable to the nonservice-
connected diabetes as evidenced by diagnoses of diabetic 
retinopathy.

It is not clear if the veteran is alleging that he incurred 
cold weather injuries during combat service.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  As discussed above, 
the Board will concede that the appellant was likely exposed 
to cold weather during service, and this would certainly be 
consistent with the circumstances of his service in Korea.  
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  In this case, for the reasons discussed above, 
such competent medical nexus evidence is lacking.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran did not incur cold weather injuries during service, 
and any alleged residuals that he claims resulted from that 
condition were not caused by an in-service disease or injury.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of cold weather injuries, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist.  The 
medical evidence is unequivocal as to the origin of the 
veteran's claimed circulation disorder(s).


ORDER

Entitlement to service connection for residuals of cold 
weather injuries to include both legs, both arms, feet, 
hands, ears, face, eyelids, and buttocks, with complaints of 
circulation problems, is denied.


REMAND

Notwithstanding the efforts undertaken to prepare the various 
increased ratings claims for appellate review, the Board 
finds that a remand is in order.  The Board will remand these 
claims to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

As discussed above, it is unclear at this time whether the 
VCAA applies to these claims because they were filed before 
enactment of the law.  See Kuzma, supra. However, in light of 
the uncertain state of the law regarding the VCAA's 
applicability to claims such as these, and the potential 
prejudice to the veteran if the Board were to proceed to 
issue a decision at this time, the Board concludes a remand 
is needed for compliance with the notice and duty to assist 
provisions contained in the VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate these claims, what his responsibilities were 
with respect to the claims, and whether VA would assist him 
in any manner.  There was a VCAA letter sent in August 2002, 
but it specifically addressed the cold weather claim decided 
above and what was needed to substantiate a service 
connection claim.  No letter has been issued specifically 
addressing the veteran's claims for increased ratings.  Also, 
the supplemental statement of the case (SSOC) issued on these 
claims in October 2002 failed to provide citation to 
38 C.F.R. § 3.159, the current regulation implementing the 
VCAA, despite the fact that this regulation was enacted the 
prior year.  

For these reasons, the Board is constrained to remand these 
claims for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Moreover, it is clear that additional evidentiary development 
is needed.  The last VA examination to address the severity 
of the veteran's service-connected scars in an adequate and 
thorough manner was conducted in 1998.  Although the veteran 
did undergo VA examination in 2000, the main focus of that 
examination was the cold weather claim, and the examiner 
merely noted that the veteran had a left eyelid scar, without 
fully describing that scar, or any other service-connected 
scar.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
The current status of the veteran's scars is of primary 
concern in this case, and there is simply not enough medical 
evidence in the file to determine whether the scars remain 
the same, or have worsened as the veteran alleged in a March 
2002 statement, since the 1998 VA examination.  Therefore, 
another examination is needed.

Accordingly, the veteran's higher/increased rating claims are 
REMANDED for the following:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Notify the veteran of what 
evidence is required to substantiate his 
claims for higher/increased ratings for 
the various service-connected scars; what 
evidence, if any, the veteran is to 
submit; and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice should 
specifically address what evidence is 
needed to substantiate these claims.

Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), as well 
as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  Then, after ensuring any necessary 
development is completed, schedule the 
veteran for a VA scars examination.  The 
examiner should fully describe the size, 
location, and disfiguring 
characteristics, if any, of the veteran's 
service-connected scars from basal cell 
carcinoma excisions, located on the 
nares, bridge of nose, left ear, left 
antihelix, face, neck, chest, back, 
hands, left flank, and left medial 
canthus, as well as on the left eyelid, 
with tear duct damage.

3.  Then, after ensuring that the VA 
examination report is complete and 
addresses the questions asked, 
readjudicate the claims.  In doing so, 
please consider the representative's 
argument that extraschedular ratings are 
appropriate for any facial scars and that 
a separate evaluation is warranted under 
Diagnostic Code 6020 for ectropion.  If 
any such action does not resolve a claim, 
issue the veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation in 
VA's efforts to assist him, including reporting for any 
scheduled VA examination, is both critical and appreciated.  

The claims must be afforded expeditious treatment.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



